DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application Number 16/295,633, filed on March 7, 2019.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on April 20, 2021 has been considered by the examiner.

Claim Objections
Claims 1 and 7 are objected to because of the following informalities:  
In claim 1, line 7, after “sixth lens element” and before “positive”, “with” should be deleted and “has” should be inserted.
In claim 7, line 2, after “lens element” and before “negative refractive power”, “with” should be deleted and “has” should be inserted.
  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


Claims 1, 3, 5-11, 14, 15, 17, 19 and 20 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Nitta (U.S. Patent Publication 2020/0174227).
With regard to independent claim 1, Nitta teaches a photographing optical lens assembly (Figure 3) comprising seven lens elements, the seven lens elements being, in order from an object side to an image side: a first lens element (Figure 3, element L1), a second lens element (Figure 3, element L2), a third lens element (Figure 3, element L3), a fourth lens element (Figure 3, element L4), a fifth lens element (Figure 3, element L5), a sixth lens element (Figure 3, element L6) and a seventh lens element (Figure 3, element L7); wherein the first lens element has positive refractive power (page 9, Table 2, Focal Length data for Lens 1), the second lens element has positive refractive power (page 9, Table 2, Focal Length data for Lens 2), the sixth lens element with positive refractive power (page 9, Table 2, Focal Length data for Lens 6) has an image-side surface being convex in a paraxial region thereof (page 8, Table 2, Curvature data for Surface 13), and the seventh lens element has an image-side surface being concave in a paraxial region thereof (page 8, Table 2, Curvature data for Surface 15) and comprising at least one convex critical point in an off-axis region thereof (page 5, paragraph [0150]), and satisfying the conditional expressions: 0 < (R11+R12)/(R11-R12) < 4.0 and 1≤ V20, as defined (page 8, Table 2, Curvature data for Surfaces 12 and 13, and Abbe Number data for νd3 and νd7).
With regard to dependent claim 3, Nitta teaches all of the claimed limitations of the instant invention as outlined above with respect to independent claim 1, and further teaches such a photographing optical lens assembly satisfying the conditional expression TL/ImgH < 1.75, as defined (page 8, Table 2, data for 1h and TTL).
With regard to dependent claim 5, Nitta teaches all of the claimed limitations of the instant invention as outlined above with respect to independent claim 1, and further teaches such a photographing optical lens assembly satisfying the conditional expression 40 < V3+V4+V5 < 120, as defined (page 8, Table 2, Abbe Number data for νd3, νd4 and νd5).
With regard to dependent claim 6, Nitta teaches all of the claimed limitations of the instant invention as outlined above with respect to independent claim 1, and further teaches such a photographing optical lens assembly satisfying the conditional expressions: 0.80 < f/EPD < 2.0; 70 degrees < FOV < 140 degrees; and 1.650 ≤ Nmax < 1.720, as defined (page 8, Table 2, data for f, Fno, ω, and Refractive Index data for Lens 7).
With regard to dependent claim 7, Nitta teaches all of the claimed limitations of the instant invention as outlined above with respect to independent claim 1, and further teaches such a photographing optical lens assembly wherein the third lens element [has] negative refractive power (page 9, Table 2, Focal Length data for Lens 3) and an object-side surface being convex in a paraxial region thereof and an image-side surface being concave in a paraxial region thereof (page 8, Table 2, Curvature data for Surfaces 6 and 7).
With regard to dependent claim 8, Nitta teaches all of the claimed limitations of the instant invention as outlined above with respect to independent claim 1, and further teaches such a photographing optical lens assembly wherein the fifth lens element has image-side surface being concave in a paraxial region thereof (page 8, Table 2, Curvature data for Surface 11).
With regard to dependent claim 9, Nitta teaches all of the claimed limitations of the instant invention as outlined above with respect to independent claim 1, and further teaches such a photographing optical lens assembly wherein the third lens element has negative refractive power; the fourth lens element has negative refractive power (page 9, Table 2, Focal Length data for Lens 3 and Lend 4).
With regard to dependent claim 10, Nitta teaches all of the claimed limitations of the instant invention as outlined above with respect to independent claim 1, and further teaches such a photographing optical lens assembly satisfying the conditional expression 0.50 < |f1/f2| < 3.6, as defined (page 9, Table 2, Focal Length data for Lens 1 and Lens 2).
With regard to dependent claim 11, Nitta teaches all of the claimed limitations of the instant invention as outlined above with respect to independent claim 1, and further teaches such a photographing optical lens assembly satisfying the conditional expression 1.0 < ΣCT/ΣAT, as defined (page 8, Table 2, Surface Distance data).
With regard to dependent claim 14, Nitta teaches all of the claimed limitations of the instant invention as outlined above with respect to independent claim 1, and further teaches such a photographing optical lens assembly satisfying the conditional expression 1.40 < TL/EPD < 2.75, as defined (page 8, Table 2, data for TTL, Fno and f, wherein by definition EPD=f/Fno).
With regard to dependent claim 15, Nitta teaches all of the claimed limitations of the instant invention as outlined above with respect to independent claim 1, and further teaches such a photographing optical lens assembly satisfying the conditional expressions |f6/f4| < 1.0 and |f6/f5| < 1.0, as defined (page 9, Table 2, Focal Length data for Lens 4, Lens 5 and Lens 6).
With regard to dependent claim 17, Nitta teaches all of the claimed limitations of the instant invention as outlined above with respect to independent claim 1, and further teaches such a photographing optical lens assembly satisfying the conditional expression |f2/f3| < 1.0, as defined (page 9, Table 2, Focal Length data for Lens 2 and Lens 3).
With regard to dependent claim 19, Nitta teaches all of the claimed limitations of the instant invention as outlined above with respect to independent claim 1, and further teaches and imaging apparatus comprising such a photographing optical lens assembly and an image sensor disposed on an image surface of the photographing optical lens assembly (page 1, paragraph [0002] and Figure 3, element IMG).
With regard to dependent claim 20, Nitta teaches all of the claimed limitations of the instant invention as outlined above with respect to dependent claim 19, and further teaches an electronic device comprising such an imaging apparatus (page 1, paragraph [0002]).

Allowable Subject Matter
Claims 2, 4, 12, 13, 16 and 18 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  The prior art taken either singularly or in combination fails to anticipate or fairly suggest the limitations of the independent claims, in such a manner that a rejection under 35 U.S.C. §102 or §103 would be proper.  Although the prior art teaches a photographing optical lens assembly comprising seven lens elements, the seven lens elements being, in order from an object side to an image side: a first lens element, a second lens element, a third lens element, a fourth lens element, a fifth lens element, a sixth lens element and a seventh lens element; wherein the first lens element has positive refractive power, the second lens element has positive refractive power, the sixth lens element with positive refractive power has an image-side surface being convex in a paraxial region thereof, and the seventh lens element has an image-side surface being concave in a paraxial region thereof and comprising at least one convex critical point in an off-axis region thereof, and satisfying the conditional expressions: 0 < (R11+R12)/(R11-R12) < 4.0 and 1≤ V20, as defined, the prior art fails to teach such a photographing optical lens assembly: wherein the second lens element has an image-side surface being convex in a paraxial region thereof; the third lens element has an image-side surface being concave in a paraxial region thereof, and simultaneously satisfying the conditional expression |R1|/R3 < 1.33, as claimed and defined in dependent claim 2; simultaneously satisfying the conditional expression 2.0 < |f/f6|+|f/f7| < 6.0, as claimed and defined in dependent claim 4; simultaneously satisfying the conditional expression 0.80 < CT2/CT1, as claimed and defined in dependent claim 12; simultaneously satisfying the conditional expression .75 < (CT2+CT6)/(CT3+CT5), as claimed and defined in dependent claim 13; wherein the third lens element has an image-side surface being concave in a paraxial region thereof; the fourth lens element has an imae0side surface being concave in a paraxial region thereof, as claimed in dependent claim 16; or simultaneously satisfying the conditional expressions |f7/f6| < 1.0 and |f3/f1| < 1.0, as claimed and defined in dependent claim 18. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARRYL J COLLINS whose telephone number is (571)272-2325. The examiner can normally be reached M-Th 5:30 a.m. - 4:00 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky L Mack can be reached on 571-272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DARRYL J COLLINS/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        
07 November 2022